Citation Nr: 1130664	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas granted service connection for degenerative disc disease of the lumbar spine and assigned a noncompensable evaluation to this disability.  

In May 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to a final adjudication of the issue on appeal.  In essence, the Veteran contends that his low back symptoms have worsened since his last VA examination in January 2010.  Specifically, at the May 2011 hearing before the undersigned VLJ, the Veteran reported increased and radiating pain in his low back, limitation of motion and function, muscle spasms, painful flare-ups, and limitation of activities of daily living.  He stated that he cannot sit, stand, or walk for prolonged periods of time and cannot carry or lift heavy objects.  He also reported taking hydrocodon at night to treat the pain and stated that he cannot take pain medication during the day because it causes drowsiness and incapacitation.

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  As the Veteran has asserted increased low back symptoms since the last pertinent VA examination in January 2010, the Board finds that a current VA evaluation is necessary.  The purpose of the examination requested pursuant to this Remand is to determine the current nature and extent of the service-connected degenerative disc disease of the Veteran's lumbar spine.  

Further, the last records of outpatient treatment that the Veteran has received and that have been associated with his claims folder are dated in September 2009.  As this appeal is being remanded, the RO/AMC should, on remand, obtain all pertinent, outstanding treatment records since September 2009 and associate such records with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain and associate with the claims folder records of low back treatment that the Veteran has received since September 2009.  The Board is particularly interested in records of low back treatment that the Veteran has received at the Temple VA medical facility since September 2009.  If such records cannot be located or do not exist, that fact should be so noted in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected degenerative disc disease of his lumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  
Then, the examiner should:  

A.  annotate all pertinent pathology associated with this disability, including, but not limited to, any muscle spasm, guarding, localized tenderness, abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis), vertebral body fracture with associated loss of height, ankylosis, limitation of motion, associated bowel or bladder disturbance, and radiculopathy of the lower extremities; 

B.  indicate whether the Veteran's lumbosacral spine exhibits weakened movement, excess fatigability, or incoordination and express an opinion on whether pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion; 

C.  discuss the frequency (in the past 12 months) of any incapacitating episodes [defined as a period of acute relevant signs and symptoms that require bed rest prescribed by a physician and treatment by a physician] that are associated with the service-connected degenerative disc disease of the Veteran's lumbar spine; and 

D.  comment on the effect of the service-connected degenerative disc disease of the Veteran's lumbar spine on his ability to engage in full-time employment.  

Complete rationale should be given for all opinions expressed.
3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.  

4.  Following the above, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

